Citation Nr: 1522895	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-45 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from October 1961 to February 1966.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The Veteran did not serve in country or on the inland waterways of the Republic of the Vietnam during the Vietnam era but served in the blue waters off the coast of Vietnam.   

2.  The Veteran was not exposed to herbicides in service.

3.  No disease or chronic symptoms of diabetes mellitus type II were manifested during service or were continuously manifested in the years after service, and diabetes mellitus type II was not manifested to a degree of ten percent within one year of service separation.  

4.  Diabetes mellitus type II was diagnosed many years after service and there is no competent evidence that establishes that the diabetes mellitus type II is related to disease or injury in service.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the Veteran's claim, VA has met its duty to notify for this claim.  The RO provided a notice letter to the Veteran in October 2009 before the initial adjudication of the claim. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records and personnel records were obtained.  The RO contacted the National Personnel Records Center and the Defense Personnel Records Information Retrieval System (DPRIS) to obtain information as to whether the Veteran served in country in Vietnam.  DPRIS summarized the command history and deck logs of USS Tripoli (LPH 10) and USS Okinawa (LPH-3).  This summary is part of the record.  The Veteran submitted private medical records in support of his claim.  There is no identified relevant evidence that has not been obtained for review.  

A VA examination was not conducted for the service connection issue.  However, such additional action is not warranted.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no competent evidence of an event, injury or disease in service.  As discussed in detail below, the Board finds that the weight of the evidence shows that the Veteran was not exposed to herbicides in service and he did not serve in country in Vietnam.  The service treatment records show no evidence of the claimed disorder.  There is no indication of an association between the claimed disorder and service.  Thus, the Board finds that a medical opinion or examination is not necessary.  There is probative evidence establishing that the current disability manifested many years after service and there is sufficient competent evidence on file for the Board to make a decision on the claim.  Accordingly, a remand for the purpose of obtaining a medical opinion regarding the whether the Veteran's claimed disorder is etiologically related to service is not warranted.  38 C.F.R. § 3.159(c)(4); see Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon, supra.  

2.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2014).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, diabetes mellitus, is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veteran's Claims (Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

3.  Analysis

The Veteran argues that his diabetes mellitus type II is due to the exposure to Agent Orange while serving during the Vietnam era.  He contends that he was exposed to herbicides while serving aboard USS Tripoli and USS New Orleans.  He stated that in accordance with the Navy Agent Orange Exposure Expanded Policy dated in January 27, 2010, he believed that the two different ships that he was on qualify for Agent Orange exposure.  He stated that both of the ships were involved with housing and transporting U.S. Marines inland to the interior coast of Vietnam.  He stated that several times during his tour of duty, he recalled being only several miles from the coast line.  The Veteran indicated that he was issued Combat and Hazardous duty pay while assigned to these ships and one would have to be within three miles of the coast to receive this pay.  See the April 2010 notice of disagreement.   

Applicable law provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  "Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

A veteran must actually set foot within the land borders of Vietnam, to include the inland waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97. The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has recently issued a decision finding VA's policy of defining inland waterways to exclude a number of harbors connected to Vietnam, including Da Nang Harbor, to be inconsistent with the section 3.307(a)(6)(iii). See Gray v. McDonald, --- Vet.App. ---, WL 1843053 (Vet.App. Apr. 23, 2015). However, given that the Veteran did not serve aboard any of the ships in question when they were located in any of the harbors related to Vietnam, this precedent does not apply to the Veteran's situation.

The Board finds that the weight of the competent and credible evidence establishes that the Veteran did not have service in the Republic of Vietnam and he served in the waters offshore.  The Veteran's service records confirm that the Veteran served aboard USS New Orleans, USS Tripoli, and USS Okinawa which were in the official waters of Vietnam; however, there is no conclusive evidence that the Veteran served on land in Vietnam or in the inland waterways of Vietnam. 

The Veteran's service personnel records show that he served aboard USS Tripoli (LPH 10) from December 1, 1969 to January 21, 1970 (departing Okinawa and arriving at Subic Bay, Philippines) and from March 18, 1970 to March 21, 1970 (departing Subic Bay and arriving at Okinawa).  The service personnel records indicate that the Veteran served in the contiguous waters of Vietnam from December 12, 1969 to December 25, 1969 and from January 8, 1970 to January 12, 1970.     

A memorandum from DPRIS indicates that the command history of USS Tripoli (LPH-10) was reviewed.  The 1969 command history indicates that USS Tripoli (LPH-10) conducted SPECOPS in the coastal waters off the Republic of Vietnam from December 17 to 25, 1969, and was in port at Subic Bay from December 27 to 31, 1969.  DPRIS indicated that they also reviewed the deck logs of USS Tripoli and the deck logs concur with the 1969 command history.  The deck logs reveal that the ship conducted helicopter operations (no destinations listed) 6 to 12 miles off the coast of Vietnam during the period of December 17 to 26, 1969.  According the deck logs, the ship did not dock or go up inland waterways and personnel did not step foot in Vietnam.  

The 1970 command history indicates that USS Tripoli (LPH-10) conducted SPECOPS in the coastal waters off the Republic of Vietnam from January 8 to 11, 1970.  From January 28 to 31, 1970, USS Tripoli (LPH-10) anchored and moored at DaNang to upload U.S. Marines and equipment for Operation Keystone Blue Jay, the redeployment of Marines from Vietnam.  The Board notes that the service personnel records show that the Veteran served aboard USS Tripoli until January 21, 1970.  There is no evidence that he was on the ship when she was moored at DaNang.  

The 1970 command history indicates that USS Tripoli (LPH-10) arrived back in San Diego on February 16, 1970.  After a short upkeep, USS Tripoli (LPH-10) once again departed for a WESTPAC deployment on February 27, 1970.  From March 27 to April 29, 1970, USS Tripoli (LPH-10) conducted training operations in Po Hang, Republic of Korea, and made port of calls at Subic Bay and Okinawa.  DPRIS indicated that they also reviewed the deck logs of USS Tripoli and the deck logs concur with the 1970 command history and reveal that the ship conducted helicopter operations (no destinations listed) in the DaNang Operation Area of Vietnam from January 8 to 12, 1970 and the ship did not dock or go up inland waterways and personnel did not step foot in Vietnam.  

The Veteran's service personnel records show that he served aboard USS New Orleans (LPH 11) from February 2, 1970 to February 19, 1970 (departing and arriving at Subic Bay).  The service personnel records indicate that the Veteran served in the contiguous waters of Vietnam from February 9 to 11, 1970.  

The Veteran's service personnel records also show that the Veteran served aboard USS Okinawa (LPH-3) from July 31, 1970 to August 17, 1970.  Service records indicate that the Veteran served in the contiguous waters of Vietnam from August 9 to 11, 1970 with SLF-A (Special Landing Force Alpha).  

The 1970 command history indicates that USS Okinawa (LPH-3) did not conduct any operations in the combat zone until she departed Subic Bay on October 3, 1970 and arrived in DaNang Harbor on October 5, 1970 for the TENTH Vietnamese Awards ceremony.  From October 5 to 6, 1970, USS Okinawa remained anchored in DaNang Harbor during the day and departed to the harbor at night for security measures. On October 7, 1970, USS Okinawa departed for Subic Bay.  The command history indicates that USS Okinawa did not conduct any further operations in Vietnam and departed to Japan for her return transit to San Diego on November 29, 1970.  The history does not document that the ship ferried troops by small boats or that personnel stepped foot in Vietnam.  DPRIS indicated that the deck logs concur with the 1970 command history.  

The Board notes that the service personnel records show that the Veteran served aboard USS Okinawa until August 17, 1970 and he was not on the ship when she was anchored in DaNang Harbor.  

VA maintains a list of U.S. Navy and Coast Guard ships associated with military service in Vietnam and possible exposure to Agent Orange based on military records.  Ships that were part of the Mobile Riverine Force or Inshore Fire Support (ISF) Division 93, or had one of the designations as set forth on the list operated on the inland waterways of Vietnam.  Veterans whose military records confirm they were aboard these ships qualify for presumption of herbicide exposure. See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.

VA's ship list is intended to provide VA regional offices with a resource for determining whether a particular US Navy or Coast Guard Veteran of the Vietnam era is eligible for the presumption of Agent Orange herbicide exposure based on operations of the Veteran's ship.  According to 38 CFR § 3.307(a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975.  This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam.  However, this does not include service aboard a large ocean-going ship that operated only on the offshore waters of Vietnam, unless evidence shows that a Veteran went ashore.  Inland waterways include the rivers, canals, estuaries, delta areas, and enclosed bays of Vietnam.  They do not include open deep-water harbors such as those at Nha Trang, Cam Ranh, or Vung Tau.  These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea.  

The list contains five categories of ships that operated on the waters of Vietnam.  A ship is placed on this list when documentary evidence shows that it fits into a particular category.  The required evidence can come from an official ship history, deck logs, cruise books, Captain's letters, or similar documents.  A specific ship may be listed in more than one category, based on its activities.  Evidence requirements for the presumption of Agent Orange exposure may vary depending on what dates the Veteran was aboard and what ship activity occurred on those dates.  Ship categories include: (1)  Ships operating primarily or exclusively on Vietnam's inland waterways; (2) Ships operating temporarily on Vietnam's inland waterways; (3) Ships that docked to shore or pier in Vietnam; (4) Ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore; and (5) Ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore. 


USS New Orleans (LPH 11), USS Tripoli (LPH-10), and USS Okinawa (LPH 3) do not have one of the designations as set forth on VA's list and the evidence does not establish that these ships were part of the Mobile Riverine Force or Inshore Fire Support (ISF) Division 93.  VA's ship list indicates that USS New Orleans (LPH-11) docked to pier at Da Nang on March 12, 1970 and USS Tripoli (LPH-10) sent crew members ashore for beach party at Da Nang on July 29, 1967.  However, the service records show that the Veteran did not serve aboard these ships on those dates.  The Veteran entered active duty service in October 1967.  

VA's ship list indicates that USS Okinawa (LPH-3) operated as troop transport with helicopters and smaller vessels transporting troops on and off shore for amphibious assaults, with evidence that crew members went ashore to assist civilians, from April to November 1967, December 1968 to May 1969, June to November 1970, and April to November 1972.  The ship docked to pier at Cam Ranh Bay to offload aircraft during May 1971.  

The service personal records show that the Veteran served aboard the USS Okinawa from July 31, 1970 to August 17, 1970.  However, the evidence does not establish that the Veteran went ashore to assist civilians and the Veteran does not contend that he went ashore.  

USS New Orleans (LPH 11), USS Tripoli (LPH-10), and USS Okinawa (LPH 3) did not operate primarily or exclusively or even temporarily on Vietnam's inland waterways.  The evidence does not establish that during the time period the Veteran was aboard the ships, the ships docked to shore or pier in Vietnam.  There is no evidence that the Veteran went ashore.  The evidence shows that the ships operated over a mile off the coast of Vietnam during the time period the Veteran was aboard the ships.  

The Board finds that the weight of the evidence establishes that USS New Orleans (LPH 11), USS Tripoli (LPH-10), and USS Okinawa (LPH 3) were off shore "blue water" vessels during the time period the Veteran was aboard the ships.  The Board in this regard is bound by VA's General Counsel Opinion and the Federal Circuit's decision in Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008) upholding that determination that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam.  See VAOPGCPREC 27-97.

There is no presumption for exposure to herbicides for ships off shore.  The Veteran's service on a deep-water or blue water naval vessel in waters off the shore of the Republic of Vietnam in and of itself cannot constitute service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A).  See VAOPGCPREC 27-97.  Thus, the Veteran is not presumed to have been exposed to herbicides during his active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

The Secretary has determined that the evidence available at this time does not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  The Secretary's decision is based on careful review of a May 2011 Institute of Medicine (IOM) of the National Academy of Sciences report entitled "Blue Water Navy Vietnam Veterans and Agent Orange Exposure."  This report was completed at the request of VA.  The IOM reviewed a wide range of data sources and concluded that there is insufficient evidence to determine whether Blue Water Navy Veterans were exposed to Agent Orange-associated herbicides during the Vietnam War.  

The Secretary's determination not to establish a presumption of exposure for these veterans does not in any way preclude VA from granting service connection on a case-by-case basis for diseases and conditions associated with Agent Orange exposure, nor does it change any existing rights or procedures.  

The Board finds that the Veteran's own assertions that he was exposed to herbicides while stationed aboard USS New Orleans (LPH 11), USS Tripoli (LPH-10), and USS Okinawa (LPH 3) to have no probative value.  While the Veteran is competent to describe an observable event such as having a substance touch his skin or using water, the Board finds that the Veteran has not shown that he has the requisite expertise to identify a chemical substance.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical or scientific expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  There is no evidence of record that the Veteran has the expertise to identify the substances he may have been exposed to without scientific training or the use of scientific testing to identify a substance he came into contact with.  Thus, his statements that he was exposed to Agent Orange are not competent and have no probative value. 

Consequently, the Veteran's claim of service connection for diabetes mellitus does not fall within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (which provides for establishing service connection for certain diseases, including diabetes mellitus type II, on a presumptive basis based on herbicide exposure therein for veterans who served in Vietnam).

Although the evidence does not support a presumptive link between the Veteran's claimed disorder and his active service, however, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board finds that the weight of the competent and credible evidence establishes that the diabetes mellitus type II first manifested in about 2008, over 35 years after service and there is no competent evidence which relates this disease to service or to disease or injury in service.  The Veteran has not submitted competent evidence to link the development of this disorder to the time that he served on active duty.

There is no evidence of diabetes mellitus type II in service or for many years thereafter.  Separation examination in October 1971 indicates that examination of the endocrine system was normal.  There is no evidence of symptoms, complaints or diagnoses of diabetes mellitus type II service.  There is no competent evidence of a diagnosis of diabetes mellitus type II within one year after service separation in October 1971.  The Board also finds that the Veteran did not experience continuous symptoms of diabetes mellitus type II in service or since service separation.  There is no competent evidence of symptoms of diabetes mellitus type II since separation from service until the time of the diagnosis in about 2008.  See the private treatment records from Heartland Primary Care which show a diagnosis of diabetes mellitus type II dated in January 2008 and which indicates that the diabetes mellitus had been occurring for years.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(a) and (b) is not warranted.   

The post service treatment records show that Type II diabetes mellitus was diagnosed in about 2008, over 35 years after service separation.  As noted, the private treatment records from Heartland Primary Care show a diagnosis of diabetes mellitus type II dated in January 2008 and indicate that the diabetes mellitus had been occurring for years.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, there is no competent evidence to establish a nexus between the diabetes mellitus type II and any documented event or incident of service.  There is no medical evidence that links this claimed disease to service.  

The Veteran's own assertions that the claimed diabetes mellitus Type II is related to service to include herbicide exposure in service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Layno, supra.  There is no evidence that the Veteran has medical expertise and he has not submitted any medical evidence which supports his contentions.  Also, as discussed above, there is no competent evidence that the Veteran was exposed to herbicides in service. 
 
In light of the above, the Board finds that the preponderance of the evidence is against a finding that the diabetes mellitus type II is related to service. 
 
As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for diabetes mellitus type II on a direct and presumptive basis is denied.   


ORDER

Service connection for diabetes mellitus type II is denied. 




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


